Exhibit 10.11 SUBSIDIARY GUARANTY THIS SUBSIDIARY GUARANTY (this “Subsidiary Guaranty”), dated as of December 1, 2008, among AmeriResource Technologies, Inc., a Delaware corporation (the “Company”), RoboServer Systems Corp, BizAuctions, Inc., ARRT Receivables, Inc.; AuctionWagon, West Texas Real Estate and Resources, Inc., Self-Serve Technologies, Inc., Net2Auction Corporation, Business Auctions, Inc., and BizAuctions, Corp (individually a “Subsidiary Guarantor” and collectively, the “Subsidiary Guarantors”), for the benefit of the secured parties signatory hereto and their respective endorsees, transferees and assigns (individually a “Secured Party” and collectively, the “Secured Parties”). W I T N E S S E T H: WHEREAS, pursuant to a Securities Purchase Agreement, dated the date hereof, between
